DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 6 fails to specify the job title of each block in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13, is rejected under 35 U.S.C. 102[ a(1) ] as being anticipated by Lorenz, [US7524107].
Regarding claim 13, Lorenz discloses a method for calibrating an out of temperature condition of a temperature sensor system comprising a plurality of temperature sensors in a temperature sensor system coupled to one or more circuits, the method characterised by: 
injecting an over-temperature force signal into the temperature sensor system; emulating, in response thereto, an over-temperature condition (Lorenz, [US7524107]) (in Detailed Description Col. 3, line 48).; and 
determining a true over-temperature condition of the temperature sensor system in response thereto (Lorenz, [US7524107]) (in Detailed Description Col. 4, line 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-12 and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), in view of Takayanagi, [US8970234] and Lorenz, [US7524107].
Regarding claims 1 and 12, AAPA discloses a radar device comprising at least one transceiver configured to support frequency modulated (FM) radar signals (AAPA) (in Background of the invention: par. 1 line 20).
AAPA fails to disclose a digital controller; and a temperature sensor system comprising a plurality of temperature sensors coupled to one or more circuits in the at least one transceiver, wherein the radar device is characterized in that the digital controller comprises or is operably coupled to an over-temperature emulation circuit configured to emulate an over-temperature shutdown state by injecting an over-temperature force signal into the temperature sensor system.
	However, in a similar field of endeavor, Takayanagi discloses a device comprising: 
	a digital controller (Takayanagi, US8970234) (in Detailed Description Col. 3, lines 35, 40 and 45); and a temperature sensor system comprising a plurality of temperature sensors coupled to one or more circuits in the at least one transceiver (Takayanagi, US8970234) (in Detailed Description Col. 3, line 35).  It would have been obvious to one skilled in the art to incorporate the digital controller and temperature sensors of Takayanagi into the AAPA to provide the known safety mechanism of a temperature system in the transceiver.  
Further, in the same field of endeavor, Lorenz teaches 
 




The 
Regarding claim 3, Lorenz discloses: 
The radar device of claim 2 wherein the over-temperature emulation circuit is configured to emulate an over-temperature shutdown state by injecting an over-temperature signal successively in each of the plurality of temperature sensors (Lorenz, US7524107) (in Detailed Description Col. 3, line 48).
Lorenz fails to disclose:
wherein the digital controller is configured to determine a true over-temperature performance of each of the plurality of temperature sensors based thereon
However, Takayanagi discloses:
 wherein the digital controller is configured to determine a true over-temperature performance of each of the plurality of temperature sensors based thereon (Takayanagi, US8970234) (in Detailed Description Col. 3, lines 35, 40 and 45). It would have been obvious for one skilled in the art to modify Lorenz in view of Takayanagi and in incorporate a digital control mechanism in, for example, in the power management module to determine the temperature of the device to prevent overheating and burning of the device.

Regarding claims 4, Takayanagi discloses:
 The 

Regarding claims 5 and 17, Takayanagi discloses:
The 

Regarding claims 6 and 18, Takayanagi discloses:
The radar device of claim 1 further comprising a single analog to digital converter, ADC, coupled to an output of the temperature sensor system and configured to support analog to digital conversion of a plurality of temperature sensor values over at least two different ranges, whereby a first temperature range is configured to provide more resolution than a second temperature range in order to improve accuracy at hot temperatures (Takayanagi, US8970234) (in Fig. 4.).

Regarding claims 7 and 19, Takayanagi discloses: The radar device of claim 1 wherein the over-temperature emulation circuit is configured to emulate an over-temperature shutdown state during a built-in self-test (BIST) mode of operation (Takayanagi, US8970234) (in par. [29] and Figs. 5A.&B).

Regarding claim 11, Lorenz discloses:
 The radar device of claim 1 wherein the injection of the over-temperature force signal forces a change in a measured physical parameter that is compared with at least one pre-set threshold value (Lorenz, US7524107) (in Fig. 2).
Lorenz fails to disclose:
in response to the measured physical parameter exceeding the at least one pre-set threshold value at least one flag is generated that indicates an out of range temperature condition.
Takayanagi, discloses:
 in response to the measured physical parameter exceeding the at least one pre-set threshold value at least one flag is generated that indicates an out of range temperature condition (Takayanagi, US8970234) (in par. [29] and Figs. 5A.&B). It would have been obvious for one skilled in the art to modify Lorenz in view of Takayanagi and use a flag signal to indicate an out of range temperature to engage a shutdown to prevent overheating and burning.

Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over Lorenz as applied to claim 13 above, and in further view of Takanayagi.
Lorenz teaches:
The method of claim 13 wherein emulating, in response to injecting, an over-temperature force signal into the temperature sensor system, comprises: 

Lorenz does not teach:
generating at least one flag that indicates an out of range temperature condition
However, Takayanagi teaches
generating at least one flag that indicates an out of range temperature condition (in par. [29] and Figs. 5A.&B). It would been obvious to modify Lorenz with the teaching of Takanayagi and put a flag signal in the temperature sensor and to initiate an emergency shutdown to avoid over-temperature conditions and overheating of the transceiver in the radar.

Allowable Subject Matter
Claim 8, 9, 10, 15, 16 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/TAHER AL SHARABATI/

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648